Caton, C. J. The first objection is, that Oldham should have been made a party. We do not think so. While there might have been no impropriety in making him a party, and thus allowing him to be present at the taking of the account,yet that was not incjispensable. He was not a party to the mortgage, although it was given to secure advances made to him, and he is not bound by the account taken, and upon which the decree was based. At least it is too late to object for the first time, in this court, that he was not made a party. It is next objected here, for the first time, that the report of the master does, not state the length of time he advertised the property, but states that he advertised it as specified in the decree. We are inclined to think that sufficient, but, at any rate, the only mode of taking advantage of that, is by excepting to the report, in the court below. The master named in the decree to execute it, is of the same name as the complainant’s solicitor. We know nothing beyond this, whether these names indicate the same person. But assuming that they are, we think the defendant should have made some move or objection, either in this court or the court below, to correct that impropriety, instead of waiting till the property has been sold, to enable him to determine whether it is a good sale or a bad one. He has no right to speculate on the chances in that way. After acquiescing by his silence, till the decree was executed, it is now too late to object to the fitness of the officer appointed to execute it. The decree is affirmed. Decree affirmed.